IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,850




                        EX PARTE KEVIN LEO LAURY Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W94-44471-T(A) IN THE 283RD DISTRICT COURT
                         FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of retaliation and

sentenced to ten years’ imprisonment. The Eighth Court of Appeals affirmed his conviction. Laury

v. State, 100 S.W.3d 530 (Tex. App. - El Paso, 2003, no pet.)

       Applicant contends that his judgment incorrectly reflects that a $500 fine was assessed. The

trial court found that a fine was imposed when Applicant was initially placed on deferred
                                                                                      LAURY - 2

adjudication community supervision, but the trial court did not verbally indicate that a fine would

be imposed when he assessed punishment after Applicant’s community supervision was

subsequently revoked. The judgment reflects that a $500 fine was assessed. Applicant is entitled

to relief. Taylor v. State, 131 S.W.3d 530 (Tex. Crim. App. 2004).

       Relief is granted. The judgment in Cause No. W94-44471-T in the 283rd Judicial District

Court of Dallas County is reformed to delete reference to a fine being imposed.



Delivered: February 27, 2008
Do Not Publish